IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-530

                                       No. COA21-661

                                    Filed 2 August 2022

     Wake County, No. 20-CVS-9039

     WESLEY WALKER, Plaintiff,

                 v.

     WAKE COUNTY SHERIFF’S DEPARTMENT; GERALD M. BAKER, in his official
     capacity as Wake County Sheriff; ERIC CURRY (individually); WESTERN SURETY
     COMPANY; WTVD, INC., WTVD TELEVISION, LLC; SHANE DEITERT,
     Defendants.


           Appeal by Plaintiff from orders entered 25 November 2020 and 7 May 2021 by

     Judge Vince M. Rozier, Jr., in Wake County Superior Court. Heard in the Court of

     Appeals 10 May 2022.


           John M. Kirby for Plaintiff-Appellant.

           Essex Richards, P.A., by Jonathan E. Buchan and Natalie D. Potter, for
           Defendants-Appellees WTVD, Inc., WTVD Television, LLC, and Shane Deitert.

           Poyner Spruill LLP, by J. Nicholas Ellis, for Defendants-Appellees Gerald M.
           Baker, Eric Curry, and Western Surety Company.


           COLLINS, Judge.


¶1         Plaintiff appeals from the trial court’s orders discontinuing his defamation

     action against Wake County Sheriff Gerald M. Baker, Wake County Sheriff’s Office

     Public Information Officer Eric Curry, and Western Surety Company (“Sheriff
                        WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                              2022-NCCOA-530

                                             Opinion of the Court



     Defendants”)1 and WTVD, Inc., WTVD Television, LLC, and Shane Deitert (“WTVD

     Defendants”).    Plaintiff argues that Sheriff Defendants were not entitled to the

     defense of qualified privilege and WTVD Defendants were not entitled to the defense

     of fair report privilege. We reverse the trial court’s order granting judgment on the

     pleadings in favor of Sheriff Defendants and affirm the trial court’s order dismissing

     Plaintiff’s claims against WTVD Defendants.

                                        I.      Background

¶2          On 26 March 2019, a magistrate issued a warrant for Plaintiff’s arrest upon

     finding probable cause that Plaintiff “unlawfully and willfully did assault and strike

     Darry L. Chavis by striking the victim in the face with a close [sic] fist.” (Original

     capitalization omitted). Plaintiff was arrested pursuant to this warrant on 14 August

     2019. At the time, Plaintiff was employed as a certified nursing assistant with

     Capital Nursing in Raleigh.

¶3          At 7:08 a.m. the next morning, Ed Crump, an employee of defendants WTVD,

     Inc., and WTVD Television, LLC, emailed Curry. Crump wrote in the subject line,

     “Assault case…” and wrote in the body, “Just asking for a quick check to make sure

     this charge isn’t related to this guy’s job. He lists his employer as Capital Nursing.

     I’m guessing it’s domestic but if it’s related to a client from Capital Nursing I’m



            1 Plaintiff voluntarily dismissed the action against the Wake County Sheriff’s Office
     prior to entry of the orders on appeal.
                        WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                         2022-NCCOA-530

                                        Opinion of the Court



     interested in more details.” Crump also included a copy of the online record for

     Plaintiff’s arrest. Curry responded at 11:38 a.m., “Related to his employer.”

¶4           During the 6:00 p.m. news that evening, WTVD broadcast the following report:

                   New at 6:00 a Wake County man who works with the
                   elderly is facing an assault charge. Wesley Walker works
                   for Capital Nursing. According to the warrant Walker hit
                   the victim in the face with a closed fist.

                   The Sheriff’s Office telling us the charge is related to his
                   job. We’ve reached out to Capital Nursing but so far they
                   have refused to comment.

¶5           Plaintiff brought this defamation suit on 13 August 2020, alleging in pertinent

     part:

                          10. On or about August 15, 2019, the Defendant Eric
                   Curry, as an employee of the Defendant Wake County
                   Sheriff’s Department, published information regarding the
                   Plaintiff to the WTVD Defendants, consisting of an
                   allegation that the Plaintiff was charged criminally with
                   assaulting a resident of Capital Nursing and/or of
                   assaulting a person in connection with the Plaintiff’s
                   employment with Capital Nursing, and reported that the
                   alleged victim was a Mr. Darry Chavis.

                          11. Upon information and belief, Defendant Shane
                   Deitert, employed by the WTVD Defendants attempted to
                   investigate this false allegation.

                          12. Upon information and belief, Defendant Deitert
                   called Capital Nursing and spoke with a staff member of
                   Capital Nursing regarding this allegation.

                         13. Upon information and belief, said staff at Capital
                   Nursing informed Defendant Deitert that there was no
                   resident by the name of Darry Chavis at Capital Nursing
    WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                       2022-NCCOA-530

                     Opinion of the Court



and that this incident did not occur at Capital Nursing.

      14. Upon information and belief, Defendant Deitert
then sent a message to Capital Nursing through the
Capital Nursing website, but Capital Nursing does not
constantly monitor messages sent through its website and
this email was not detected by Capital Nursing until the
evening of August 15, 2019.

       15. Shane Deitert specifically notified the Plaintiff’s
employer that the Plaintiff has “been charged with striking
a patient, Darry L Chavis.”

      16. Neither Shane Deitert nor any other persons
employed by Defendant WTVD attempted to contact the
Plaintiff to confirm the allegations.

       17. Upon information and belief, Shane Deitert,
acting in concert with others employed at WTVD, made a
decision to publish this unfounded allegation and
instructed and directed others to publish these unfounded
allegations.

       18. On August 15, 2019, during the 6:00 pm
newscast, the WTVD Defendants, by and through their
employees including but not limited to Shane Deitert,
published a story on the widely broadcast local news
program, alleging that the Plaintiff, “who works with the
elderly,” was charged with assault, consisting of hitting a
victim in the face with a closed fist, and that the charge
was related to the Plaintiff’s job and that the Plaintiff
assaulted a resident with a closed fist.

      ....

      28. As a direct result of this false broadcast, the
Plaintiff lost his job with Capital Nursing.

      ....

      31. The reality is that Darry Chavis is the Plaintiff’s
    WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                       2022-NCCOA-530

                      Opinion of the Court



step-father, and Mr. Chavis filed false, fraudulent and
malicious charges against the Plaintiff.

      32. Although the charges by Darry Chavis were
wholly false, and have been dismissed, they had absolutely
nothing to do with the Plaintiff’s employment with Capital
Nursing, nothing to do with the Plaintiff’s profession, and
nothing to do with any residents of Capital Nursing.

      33. The story as published by the Defendants
contains not only false and defamatory statements, but
contains nefarious and defamatory innuendo and
suggestion (including but not limited to that the Plaintiff
works with the elderly, clearly suggesting that the Plaintiff
assaulted an elderly patient and/or that the Plaintiff was a
threat to elderly patients).

       34. The false information published by the
Defendants directly affected the Plaintiff and pertained to
the Plaintiff in his profession, in that they alleged that this
incident occurred in connection with the Plaintiff’s
employment, and it is highly defamatory to allege that a
CNA, entrusted with the care of elderly, disabled, and/or
feeble patient[s], would commit an assault in connection
with his employment as a CNA.

       35. The aforementioned statements of the
Defendants were defamatory and impugned the Plaintiff’s
character and impugned the Plaintiff’s trade and
profession in ways including but not limited to the safety
of patients under the Plaintiff’s care.

      36. The Plaintiff’s reputation has been damaged as
a result of the Defendants’ defamatory and unfair conduct
described herein.

       37. The Defendants Capitol Broadcasting [sic] and
Deitert were negligent in their handling, reporting,
investigation and publication of the aforementioned story
in that they failed to adequately investigate said report;
    WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                       2022-NCCOA-530

                      Opinion of the Court



ignored information from Capital Nursing which directly
refuted the allegations, failed to adequately investigate the
allegations with the Plaintiff and with Capital Nursing;
failed to contact the Plaintiff to obtain his version of events;
failed to postpone airing of the story until the story could
be properly verified, especially in view of the gravity of the
allegations and the lack of any emergent conditions
warranting release of the story prior to adequate
confirmation and that the Plaintiff is not a public figure;
failed to investigate and/or contact the alleged victim
(Darry Chavis), which would have revealed that the
Plaintiff and the alleged victim were related and that these
allegations did not pertain to the Plaintiff’s employment;
transmitted an inquiry to Capital Nursing through its
website knowing that said means of contacting a nursing
facility would not yield a prompt response; failed to adhere
to journalistic standards; chose to run this story for its
sensational appeal in order to increase ratings, while
ignoring the negative impact of this story on the Plaintiff;
and in other particulars to be adduced in discovery and
through trial.

      38. The statements of the Defendants, that the
Plaintiff had committed an infamous crime, tends to
impeach, prejudice, discredit and reflect unfavorably upon
the Plaintiff in his trade or profession, and tends to subject
the Plaintiff to ridicule, contempt or disgrace.

      39. The Defendants wrote and caused to be printed
false and defamatory statements pertaining to the
Plaintiff.

       40. The Defendants published these statements.

       41. These statements were false.

      42. The Defendants intended the statements to
charge the Plaintiff with having committed an infamous
crime, to impeach the Plaintiff in his trade and profession,
and to subject the Plaintiff to ridicule, contempt and
                        WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                           2022-NCCOA-530

                                        Opinion of the Court



                    disgrace.

                          43. The persons other than the Plaintiff to whom the
                    statements were published reasonably understood the
                    statement to charge the Plaintiff with having committed
                    an infamous crime, to impeach the Plaintiff in his trade
                    and profession, and to subject the Plaintiff to ridicule,
                    contempt and disgrace.

                          44. At the time of the publication, the Defendants
                    knew the statements were false and/or failed to exercise
                    ordinary care in order to determine whether the
                    statements were false.

¶6           Sheriff Defendants answered and moved to dismiss for lack of subject matter

     jurisdiction, lack of personal jurisdiction, and failure to state a claim upon which

     relief can be granted under N.C. Gen. Stat. § 1A-1, Rules 12(b)(1), (2), and (6). Sheriff

     Defendants alleged that Curry’s email to Crump was absolutely and qualifiedly

     privileged and that governmental immunity, public official immunity, and Plaintiff’s

     own negligent, intentional, and willful or wanton conduct barred Plaintiff’s claims.

     Sheriff Defendants subsequently moved for judgment on the pleadings pursuant to

     N.C. Gen. Stat. § 1A 1, Rule 12(c).

¶7           WTVD Defendants moved to dismiss for failure to state a claim upon which

     relief can be granted under Rule 12(b)(6). WTVD Defendants contended that the

     alleged defamatory statement was protected by the fair report privilege because it

     “was a substantially accurate summary of a written statement by a government

     official[.]”
                         WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                              2022-NCCOA-530

                                          Opinion of the Court



¶8           The trial court entered separate orders granting WTVD Defendants’ motion to

       dismiss for failure to state a claim on 25 November 2020 (“WTVD Order”) and Sheriff

       Defendants’ motion for judgment on the pleadings on 7 May 2021 (“Sheriff’s Order”).

       In the Sheriff’s Order, the trial court concluded that the claims against Sheriff

       Defendants should be dismissed because “the statements of Curry alleged in the

       Complaint are protected by qualified privilege[.]”

¶9           Plaintiff appealed both orders to this Court.

                                        II.     Discussion

       A. Sheriff’s Order

¶ 10         Plaintiff first argues that the trial court erred by granting Sheriff Defendants’

       motion for judgment on the pleadings because they are not entitled to the defense of

       qualified privilege.

¶ 11         “After the pleadings are closed but within such time as not to delay the trial,

       any party may move for judgment on the pleadings.”            N.C. Gen. Stat. § 1A-1,

       Rule 12(c) (2021). “Judgment on the pleadings is a summary procedure and the

       judgment is final.” Ragsdale v. Kennedy, 286 N.C. 130, 137, 209 S.E.2d 494, 499

       (1974) (citation omitted). “Therefore, each motion under Rule 12(c) must be carefully

       scrutinized lest the nonmoving party be precluded from a full and fair hearing on the

       merits.” Id. A party seeking judgment on the pleadings must show that “no material

       issue of fact[] exists and that [the party] is clearly entitled to judgment” as a matter
                        WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                         2022-NCCOA-530

                                        Opinion of the Court



       of law. Id. (citation omitted) In considering a motion for judgment on the pleadings,

       the

                    court is required to view the facts and permissible
                    inferences in the light most favorable to the nonmoving
                    party.    All well pleaded factual allegations in the
                    nonmoving party’s pleadings are taken as true and all
                    contravening assertions in the movant’s pleadings are
                    taken as false.     All allegations in the nonmovant’s
                    pleadings, except conclusions of law, legally impossible
                    facts, and matters not admissible in evidence at the trial,
                    are deemed admitted by the movant for purposes of the
                    motion.

       Id. (citations omitted). “Judgments on the pleadings are disfavored in law.” Bigelow

       v. Town of Chapel Hill, 227 N.C. App. 1, 3, 745 S.E.2d 316, 319 (2013) (quotation

       marks and citations omitted). This Court reviews a trial court’s order granting a

       motion for judgment on the pleadings de novo. Toomer v. Branch Banking & Tr. Co.,

       171 N.C. App. 58, 66, 614 S.E.2d 328, 335 (2005).

¶ 12         Generally, “to recover for defamation, a plaintiff must allege that the

       defendant caused injury to the plaintiff by making false, defamatory statements of or

       concerning the plaintiff, which were published to a third person.” Boyce & Isley,

       PLLC v. Cooper, 153 N.C. App. 25, 29, 568 S.E.2d 893, 897 (2002) (citation omitted).

          1. Qualified Privilege

¶ 13         “Qualified privilege is a defense for a defamatory publication[.]”    Clark v.

       Brown, 99 N.C. App. 255, 262, 393 S.E.2d 134, 138 (1990).
                         WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                            2022-NCCOA-530

                                          Opinion of the Court



                     A defamatory statement is qualifiedly privileged when
                     made (1) on subject matter (a) in which the declarant has
                     an interest, or (b) in reference to which the declarant has a
                     right or duty, (2) to a person having a corresponding
                     interest, right or duty, (3) on a privileged occasion, and (4)
                     in a manner and under circumstances fairly warranted by
                     the occasion and duty, right or interest.

       Id. (citation omitted).   Furthermore, “the defense of privilege is based upon the

       premise that some information, although defamatory, is of sufficient public or social

       interest to entitle the individual disseminating the information to protection against

       an action” for defamation. Boston v. Webb, 73 N.C. App. 457, 461, 326 S.E.2d 104,

       106 (1985).

¶ 14         Sheriff Defendants have failed to establish that, based solely on the pleadings

       and as a matter of law, qualified privilege precludes liability for Curry’s email to

       Crump. The pleadings do not establish that Curry’s email was made on a privileged

       occasion or that Curry’s email, although defamatory, was of “sufficient public or social

       interest” to entitle Curry to protection against Plaintiff’s defamation action. See id.

       (holding that dismissal pursuant to Rule 12(b)(6) was improper where “the public’s

       interest in the matter . . . remain[ed] to be determined”). Furthermore, the pleadings

       do not establish that the circumstances warranted Curry to communicate that the

       assault charge against Plaintiff was related to Plaintiff’s employer in the manner

       Curry did–with no context or supporting detail, just hours after Crump’s inquiry. See

       id. (holding that dismissal pursuant to Rule 12(b)(6) was improper where the
                          WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                          2022-NCCOA-530

                                         Opinion of the Court



       defendant’s “right to relay [the information] as he did remain[ed] to be determined”).

¶ 15          Sheriff Defendants cite Averitt v. Rozier, 119 N.C. App. 216, 458 S.E.2d 26

       (1995), as an example of a case in which qualified privilege applied. However, Sheriff

       Defendants do not explain how Averitt is similar to the present case, and we find no

       relevant similarities. In Averitt, this Court held that statements made by a sheriff’s

       detective to a potential witness and an alleged victim during an ongoing criminal

       investigation were protected by the qualified privilege and affirmed summary

       judgment in the detective’s favor. Id. at 219-20, 458 S.E.2d at 29. The facts in the

       present case are quite dissimilar from those in Averitt, and Sheriff Defendants have

       failed to demonstrate their entitlement to judgment as a matter of law on the defense

       of qualified privilege at this early stage. Judgment on the pleadings was improper.

¶ 16          Additionally, even assuming arguendo that qualified privilege applies,

       Plaintiff has alleged actual malice sufficient to defeat Sheriff Defendants’ motion for

       judgment on the pleadings. “[A] qualified privilege may be lost by proof of actual

       malice on the part of the defendant.” Long v. Vertical Techs., Inc., 113 N.C. App. 598,

       602, 439 S.E.2d 797, 800 (1994); see also Averitt, 119 N.C. App. at 219, 458 S.E.2d at

       29 (“If the plaintiff cannot show actual malice, the qualified privilege becomes an

       absolute privilege, and there can be no recovery even though the statement was

       false.”).   This inquiry is sometimes described as whether the declarant lost the

       qualified privilege by abusing it. See, e.g., Harris v. Procter & Gamble Mfg. Co., 102
                             WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                            2022-NCCOA-530

                                           Opinion of the Court



       N.C. App. 329, 331, 401 S.E.2d 849, 850 (1991) (“Even though a qualified privilege

       may provide a defense to a defamation action, if this privilege is found to be abused,

       it ceases to exist.”). In a qualified privilege case,

                     [a]ctual malice may be proven by evidence of ill-will or
                     personal hostility on the part of the declarant . . . or by a
                     showing that the declarant published the defamatory
                     statement with knowledge that it was false, with reckless
                     disregard for the truth or with a high degree of awareness
                     of its probable falsity.

       Clark, 99 N.C. App. at 263, 393 S.E.2d at 138 (quoting Kwan-Sa You v. Roe, 97 N.C.

       App. 1, 12, 387 S.E.2d 188, 193 (1990)).

¶ 17          Here, Plaintiff alleged that Curry

                     published information regarding the Plaintiff to the WTVD
                     Defendants, consisting of an allegation that the Plaintiff
                     was charged criminally with assaulting a resident of
                     Capital Nursing and/or of assaulting a person in connection
                     with the Plaintiff’s employment with Capital Nursing, and
                     reported that the alleged victim was a Mr. Darry Chavis.

       Plaintiff alleged that this information was false; that Sheriff Defendants “intended

       the statements to charge the Plaintiff with having committed an infamous crime, to

       impeach the Plaintiff in his trade and profession, and to subject the Plaintiff to

       ridicule, contempt and disgrace”; and that “[Sheriff] Defendants knew the statements

       were false . . . .”    In reviewing Sheriff Defendants’ motion for judgment on the

       pleadings, we must take these allegations as true and construe them in the light most

       favorable to Plaintiff. See Ragsdale, 286 N.C. at 137, 209 S.E.2d at 499. Doing so,
                         WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                           2022-NCCOA-530

                                          Opinion of the Court



       Plaintiff has alleged actual malice sufficient to defeat Sheriff Defendants’ motion for

       judgment on the pleadings asserting the defense of qualified privilege.

          2. Public Official Immunity

¶ 18         Though the trial court granted judgment on the pleadings based on the

       qualified privilege, Sheriff Defendants argue that, in the alternative, the Sheriff’s

       Order should be affirmed because Plaintiff’s claim against Curry is barred by the

       doctrine of public official immunity. We address this argument as Sheriff Defendants

       raised it below and “[i]f the correct result has been reached, the judgment will not be

       disturbed even though the trial court may not have assigned the correct reason for

       the judgment entered.” Shore v. Brown, 324 N.C. 427, 428, 378 S.E.2d 778, 779

       (1989).

¶ 19         “Public official immunity precludes a suit against a public official in his

       individual capacity and protects him from liability as long as the public official

       ‘lawfully exercises the judgment and discretion with which he is invested by virtue of

       his office, keeps within the scope of his official authority, and acts without malice or

       corruption[.]’” Green v. Howell, 274 N.C. App. 158, 165, 851 S.E.2d 673, 679 (2020)

       (quoting Smith v. State, 289 N.C. 303, 331, 222 S.E.2d 412, 430 (1976)). “A[] [public]

       employee, on the other hand, is personally liable for negligence in the performance of

       his or her duties proximately causing an injury.” Isenhour v. Hutto, 350 N.C. 601,

       610, 517 S.E.2d 121, 127 (1999) (quotation marks and citations omitted).
                           WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                              2022-NCCOA-530

                                             Opinion of the Court



¶ 20             Our Supreme Court has “recognized several basic distinctions between a public

       official and a public employee, including: (1) a public office is a position created by the

       constitution or statutes; (2) a public official exercises a portion of the sovereign power;

       and (3) a public official exercises discretion, while public employees perform

       ministerial duties.” Id. (citations omitted). “[A] defendant seeking to establish public

       official immunity must demonstrate that all three of [these] factors are present.”

       McCullers v. Lewis, 265 N.C. App. 216, 222, 828 S.E.2d 524, 532 (2019) (citation

       omitted); see also Baznik v. FCA US, LLC, 280 N.C. App. 139, 2021-NCCOA-583, ¶ 6

       (same).

¶ 21             Sheriff Defendants contend that Curry, as Public Information Officer for the

       Wake County Sheriff’s Office, is a public official. In their appellate brief in support

       of this argument, Sheriff Defendants characterize Curry’s position as follows:

                       Curry serves as the chief spokesman for the Sheriff Baker.
                       He manages relationships with members of the media and
                       the county’s communication partners, maintains media
                       accounts of the sheriff’s office, creates press releases for its
                       events, and handles public records requests received from
                       the media and other members of the public. These are not
                       ministerial tasks but rather discretionary acts involving
                       personal deliberation, decision-making, and exercising
                       judgment.

       Sheriff Defendants argue that these qualities demonstrate that Curry exercises both

       discretion and a portion of the sovereign power. However, the pleadings do not

       support Sheriff Defendants’ assertions regarding the nature of Curry’s position and
                          WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                           2022-NCCOA-530

                                          Opinion of the Court



       its duties.

¶ 22          These assertions might be appropriately considered if presented in an affidavit

       in support of a motion for summary judgment. See N.C. Gen. Stat. § 1A-1, Rule 56(b)

       (2022) (providing that a “party against whom a claim . . . is asserted . . . may, at any

       time, move with or without supporting affidavits for a summary judgment in his favor

       as to all or any part thereof”). But for the purpose of the instant motion for judgment

       on the pleadings, Sheriff Defendants have failed to show that, regarding the issue of

       public official immunity, no material issue of fact exists and that they are entitled to

       judgment as a matter of law. Ragsdale, 286 N.C. at 137, 209 S.E.2d at 499.

       B. WTVD Defendants’ Motion to Dismiss

¶ 23          Plaintiff next argues that the trial court erred by granting WTVD Defendants’

       motion to dismiss. Plaintiff argues that WTVD Defendants are not entitled to the

       fair report privilege.

¶ 24          A Rule 12(b)(6) motion to dismiss “tests the legal sufficiency of the complaint.

       In ruling on the motion the allegations of the complaint must be viewed as admitted,

       and on that basis the court must determine as a matter of law whether the allegations

       state a claim for which relief may be granted.” Stanback v. Stanback, 297 N.C. 181,

       185, 254 S.E.2d 611, 615 (1979) (citations omitted). “[T]he well-pleaded material

       allegations of the complaint are taken as admitted; but conclusions of law or

       unwarranted deductions of fact are not admitted.” Sutton v. Duke, 277 N.C. 94, 98,
                           WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                              2022-NCCOA-530

                                             Opinion of the Court



       176 S.E.2d 161, 163 (1970) (quotation marks and citation omitted). “A motion to

       dismiss pursuant to Rule 12(b)(6) should not be granted unless it appears to a

       certainty that plaintiff is entitled to no relief under any state of facts which could be

       proved in support of the claim.” Isenhour, 350 N.C. at 604-05, 517 S.E.2d at 124

       (quotation marks, emphasis, and citation omitted). We review a trial court’s order

       granting a Rule 12(b)(6) motion to dismiss de novo. USA Trouser, S.A. de C.V. v.

       Williams, 258 N.C. App. 192, 195, 812 S.E.2d 373, 376 (2018).2

¶ 25          The fair report privilege “exists to protect the media from charges of

       defamation.” LaComb v. Jacksonville Daily News Co., 142 N.C. App. 511, 512, 543

       S.E.2d 219, 220 (2001).

                     Courts in other jurisdictions have articulated the privilege
                     protecting the media when reporting on official arrests:

                            Recovery is further foreclosed by the privilege a
                            newspaper enjoys to publish reports of the arrest of
                            persons and the charges upon which the arrests are
                            based, as well as other matters involving violations
                            of the law. This privilege remains intact so long as
                            the publication is confined to a substantially accurate
                            statement of the facts and does not comment upon or
                            infer probable guilt of the person arrested.


              2 Though the WTVD Order states that the trial court considered exhibits filed by
       WTVD Defendants, WTVD Defendants’ motion was not converted into a motion for summary
       judgment because each of the exhibits was a document referenced in Plaintiff’s complaint.
       See Holton v. Holton, 258 N.C. App. 408, 419, 813 S.E.2d 649, 657 (2018) (“[A] document that
       is the subject of a plaintiff’s action that he or she specifically refers to in the complaint may
       be attached as an exhibit by the defendant and properly considered by the trial court without
       converting a Rule 12(b)(6) motion into one of summary judgment.”).
                          WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                             2022-NCCOA-530

                                            Opinion of the Court




                     Substantial accuracy is therefore the test to apply when a
                     plaintiff alleges defamation against a member of the media
                     reporting on a matter of public interest, such as an arrest.
       Id. at 513, 543 S.E.2d at 221 (quoting Piracci v. Hearst Corporation, 263 F. Supp. 511,

       514 (D. Md. 1966)). The substantial accuracy test “does not require absolute accuracy

       in reporting. It does impose the word substantial on the accuracy, fairness and

       completeness. It is sufficient if [the statement] conveys to the persons who read it a

       substantially correct account of the proceedings.” Desmond v. News & Observer

       Publ’g Co., 241 N.C. App. 10, 26, 772 S.E.2d 128, 140 (2015) (quotation marks,

       brackets, and citation omitted).

¶ 26           Here, WTVD’s 15 August 2019 broadcast stated that Plaintiff was “facing an

       assault charge,” “[a]ccording to the warrant [Plaintiff] hit the victim in the face with

       a closed fist,” and “[t]he Sheriff’s Office telling us the charge is related to [Plaintiff’s]

       job.”   This broadcast was not merely substantially accurate, it was an almost

       verbatim recitation of information in the arrest warrant and Curry’s email to Crump.

       The warrant for Plaintiff’s arrest charged Plaintiff with committing simple assault

       for “unlawfully and willfully . . . assault[ing] and strik[ing] Darry L. Chavis by

       striking the victim in the face with a close [sic] fist.” (Original capitalization omitted).

       When Crump inquired whether this charge was related to Plaintiff’s employment

       with Capital Nursing, Curry responded, “Related to his employer.”

¶ 27           Plaintiff contends that the broadcast was not “substantially accurate” because
                         WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                           2022-NCCOA-530

                                          Opinion of the Court



       Crump’s initial email to Curry indicated that WTVD “had some awareness that the

       assault charge may not be related to” Plaintiff’s employment. Plaintiff underscores

       that on the morning of 15 August, Crump wrote to Curry, “I’m guessing it’s domestic

       but if it’s related to a client from Capital Nursing I’m interested in more details.” But

       Curry responded that the charge was related to Plaintiff’s employer, and that evening

       WTVD accurately reported that “[t]he Sheriff’s Office telling us the charge is related

       to [Plaintiff’s] job.” Crump’s initial belief that the charge may have been unrelated

       to Plaintiff’s employment does not defeat the application of the fair report privilege.

       See Orso v. Goldberg, 665 A.2d 786, 789 (N.J. App. Div. 1995) (stating that the fair

       report privilege “protect[s] the media publisher even though the publisher does not

       personally believe the defamatory words he reports to be true”)

¶ 28         Plaintiff also asserts that the fair report privilege is inapplicable because

       Curry’s email was “an extremely flimsy basis on which to report that the Plaintiff

       assaulted a resident” at Capital Nursing. While we agree that Curry’s email was an

       extremely flimsy basis upon which to make a report, contrary to Plaintiff’s assertion,

       WTVD Defendants did not report that Plaintiff had assaulted a resident at Capital

       Nursing. Instead, WTVD Defendants accurately reported the charge as described in

       the warrant and Curry’s statement that the charge was related to Plaintiff’s

       employer.

¶ 29         Lastly, Plaintiff argues that the fair report privilege is inapplicable because
                         WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                           2022-NCCOA-530

                                          Opinion of the Court



       WTVD “had positive information that the assault charge was not related to the

       Plaintiff’s employment.”     Plaintiff contends that this information consists of

       statements by an agent for Capital Nursing “that (1) there was no resident by the

       name of Darry Chavis at Capital Nursing and (2) that this incident did not occur at

       Capital Nursing.”     Plaintiff’s argument is unavailing because the substantial

       accuracy test requires us to consider whether WTVD’s reporting was accurate by

       comparison to the warrant and Curry’s email, not by comparison to the events as they

       transpired. See LaComb, 142 N.C. App. at 514, 543 S.E.2d at 221 (determining

       whether a newspaper article was substantially accurate by reference to the relevant

       arrest warrants); see also Yohe v. Nugent, 321 F.3d 35, 44 (1st Cir. 2003) (“To qualify

       as ‘fair and accurate’ for purposes of the fair report privilege, an article reporting an

       official statement need only give a ‘rough-and-ready’ summary of the official’s report;

       it is not necessary that the article provide an accurate recounting of the events that

       actually transpired.”); Oparaugo v. Watts, 884 A.2d 63, 82 n.14 (D.C. 2005)

       (substantial accuracy “is judged by comparing the publisher’s report with the official

       record”); Goss v. Houston Cmty. Newspapers, 252 S.W.3d 652, 655 (Tex. App. 2008)

       (“[T]he accuracy of the publication is determined not by comparing it to the actual

       facts but to the law enforcement statement upon which the publication is based.”).

¶ 30         Because WTVD’s broadcast satisfied the substantial accuracy test, it is not

       actionable as defamation under the fair report privilege. The trial court did not err
                        WALKER V. WAKE COUNTY SHERIFF’S DEPARTMENT

                                             2022-NCCOA-530

                                         Opinion of the Court



       by granting WTVD Defendants’ motion to dismiss.

                                      III.     Conclusion

¶ 31         Sheriff Defendants have not demonstrated that the qualified privilege they

       assert defeats Plaintiff’s defamation claim as a matter of law. Accordingly, the trial

       court erred by granting Sheriff Defendants’ motion for judgment on the pleadings.

       Because the fair report privilege applied to WTVD’s broadcast, the trial court did not

       err in dismissing Plaintiff’s claims against WTVD Defendants.

             REVERSED AND REMANDED IN PART; AFFIRMED IN PART.

             Judges ARROWOOD and HAMPSON concur.